

	

		II

		109th CONGRESS

		1st Session

		S. 1878

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To prohibit predatory payday loans, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Predatory Payday Loan Prohibition

			 Act of 2005.

		2.Prohibition on

			 creditors making payday loansThe Truth in Lending Act (15 U.S.C. 1601 et

			 seq.) is amended by inserting after section 109 the following:

			

				110.Prohibition on

				payday loans

					(a)In

				generalA creditor may not make a payday loan to any person, if

				the creditor knows or has reasonable cause to believe that—

						(1)the personal

				check or share draft that the creditor receives from the person in exchange for

				the loan is drawn on an insured depository institution or an insured credit

				union; or

						(2)the account that

				will be debited in exchange for the loan is a transaction account or share

				draft account at an insured depository institution or an insured credit

				union.

						(b)DefinitionsIn

				this section, the following definitions shall apply:

						(1)Insured

				institutionsThe terms insured depository

				institution and insured credit union have the meanings

				given those terms in section 3 of the Federal Deposit Insurance Act and section

				101 of the Federal Credit Union Act, respectively.

						(2)Payday

				loanThe term payday loan means any transaction in

				which a short-term cash advance is made to a consumer in exchange for—

							(A)the personal

				check or share draft of the consumer, in the amount of the advance plus a fee,

				where presentment or negotiation of such check or share draft is deferred by

				agreement of the parties until a designated future date; or

							(B)the authorization

				of a consumer to debit the transaction account or share draft account of the

				consumer, in the amount of the advance plus a fee, where such account will be

				debited on or after a designated future

				date.

							.

		3.Prohibition on

			 insured depository institutions making payday loansSection 18 of the Federal Deposit Insurance

			 Act (12 U.S.C. 1828) is amended by adding at the end the following:

			

				(x)Prohibition on

				certain unsafe and unsound banking practices

					(1)In

				generalAn insured depository institution may not—

						(A)make any payday

				loan, either directly or indirectly; or

						(B)make any loan to

				any other lender for purposes of financing a payday loan or refinancing or

				extending any payday loan.

						(2)Payday loan

				definedFor purposes of this subsection, the term payday

				loan means any transaction in which a short-term cash advance is made to

				a consumer in exchange for—

						(A)the personal

				check or share draft of the consumer, in the amount of the advance plus a fee,

				where presentment or negotiation of such check or share draft is deferred by

				agreement of the parties until a designated future date; or

						(B)the authorization

				of the consumer to debit the transaction account or share draft account of the

				consumer, in the amount of the advance plus a fee, where such account will be

				debited on or after a designated future

				date.

						.

		

